Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-6 are pending and are currently being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to a method for diagnosing recurrence and treating a triple negative breast cancer (TNBC) in a subject, comprising: a) obtaining a first sample from the subject and a second sample from a control culture, b) identifying first relative protein MEGF11 in the first sample and a second relative protein in the second sample via PCR and using the results to diagnose TNBC, c) and administering shRNA that knocks down MEGF11 expression. 
The specification discloses the following results: 
a)	Protein expression of MEGF11 were analyzed via immunohistochemical stains and identification of MEGF11 in recurrent TNBC samples were analyzed, only 16 recurrent and 24 non-recurrent tissues were analyzed and that MEGF11 was upregulated in tumor tissues in subsequent clinical recurrence than without recurrence 
b)	MEGF11 was knocked down in TNBC cell lines, via short hairpin RNA, and demonstrated decreased cell proliferation and decrease in chemokines and cytokines 
c)	Overexpression of MEGF11 increased upregulation of chemokines and proinflammatory cytokines but not cell proliferation 
The state of the art is such that in vivo treatment of cancer by administration of shRNA is unpredictable and requires extensive experimentation. For example, Aguiar (RNAi mechanisms in Huntington’s disease therapy: siRNA versus shRNA, Translational Neurodegeneration, 2017),  Rao et al (siRNA vs. shRNA: Similarities and differences, Advanced Drug Delivery Reviews, vol. 61, 2009), and Vorhies et al (Synthetic vs Natural/Biodegradable Polymers for Delivery of shRNA-based Cancer Therapies, Macromolecular Drug Delivery, 2008) teach the problems and unpredictability associated with shRNA/siRNA clinical therapeutics, such as complications in optimal drug delivery, drug delivery vehicles, and unwanted off-target effects/side effects. Aguiar teaches that shRNA offers longer-lasting treatment, however, delivery remains a challenge. Aguiar teaches that that shRNA can be delivered in vivo using a viral vector, such as AAV. However, the problem is that the construct they deliver remains episomal and there has only been two AAV-based gene therapeutics that have been approved. In addition, in early studies shRNA showed overdoses where the non-coding RNA machinery was overpowered by the exogenous shRNA and that endogenous RNAS could not compete, wherein these high doses can result in toxicity. Lastly, Aguiar teaches that shRNA may not be specific enough for drug therapy, further leading to unwanted drug toxicity. (pg 2, therapeutic strategies & off-target effects; pg 5 further shRNA considerations) Rao teaches that RNAi cancer therapeutic is limited by quantity of the oligomer that effectively enters the tumor cells, which is an issue with delivery. Rao further teaches that non-viral vehicles have positive charges that may improve transfection efficiency, however, is greatly associated with increased toxicity. Rao also teaches that RNAI gene silencing, such as siRNA and shRNA can causes other off-target effects, which include a wide variety of immune and toxicity related effects that are intrinsic to the construct itself or its delivery vehicle. (pg 5 section 3.2; pg. 8 section 4. Delivery and section 5: off-target effects) Vorhies also teaches that shRNA therapeutics is limited by obstacles related to effective delivery into the nuclei of target cancer cells. (page 2, Abstract)
One cannot extrapolate the disclosure of the specification to the scope of the claims because 1) an ordinary artisan in this area would have experience with in vitro experimentation of knock-out genes and overexpression, however, given the complexity of drug development and developing a shRNA therapeutic method in regards to MEGF11 knockdown in vivo is not routine, as demonstrated by the state of the art cited above, and 2) the specification describes only one example of MEGF knockdown in vitro to demonstrate cell proliferation, and when MEGF was overexpressed, cell proliferation was not affected and demonstrates a small sample size when analyzing protein expression of MEGF11 in recurrent TNBC (16 recurrent versus 24 non-recurrent). Thus, the specification provides sufficient teachings only for enablement in vitro methods for gene knockdown and the prior art provides no compensatory guidance, and it would require undue experimentation to practice the invention in vivo as currently claimed. A high quantity of experimentation would be required to provide predictable treatment of TNBC with effective shRNA that functions in vivo, acts specifically on-target, and with predictably delivery.
Therefore, in view of the novel nature of the invention, what is unknown in the art because of the novel nature of the invention, the state of the art, the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as claimed.
Conclusion
Conclusion: No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642                                                                                                                                                                                            

/Laura B Goddard/            Primary Examiner, Art Unit 1642